ORDER
PER CURIAM:
Original proceeding.
Relator seeks a writ of prohibition to restrain and prohibit the respondent from proceeding further in the trial of an action entitled “Valarie A. Lund, Plaintiff, vs. Kenneth A. Lund, Defendant”, being cause No. 76405-C in the respondent court.
Counsel was heard ex parte, transcript of the hearing furnished this Court, as well as brief, and the Court having reviewed the matter and it appearing that the district judge has retained jurisdiction over the child, custody of which is the present matter at issue, and intends to give a hearing to the Mother *336thereof upon return of the child to Montana from a temporary vacation leave in the custody of the Father, we find no abuse of the court’s discretion nor any act in excess of the court’s jurisdiction, and since the entire cause now before the court involves only a temporary matter, we decline to grant the relief requested. This proceeding is dismissed.